Title: From James Madison to James Kidd, 20 February 1817
From: Madison, James
To: Kidd, James


        
          Sir
          Washington Feby 20. 1817
        
        I recd. some months ago your letter of the 29th. of March last, with the Books* which accompanied it. I delayed an acknowledget of these favors, in the hope that I might find time to look into works, the subjects of which are so well calculated to excite attention. In this hope I have been disappointed, by a crowd of public occupations greater than was foreseen. And as

the epoch approaches, when I shall exchange my public for a private character, I think it proper no longer to postpone my thanks for the enlightened reflections & friendly counsels addressed to me in the former. The warm interest you take in the welfare of my Country augments greatly the obligations of which I am sensible.
        I have had no opportunity of seeing any of the persons to whom you refer as among your American Acquaintances, except Commander Decatur. He recollects you well and speaks of you in terms which would ensure the respect due to your character, if there had been need of such sanction.
        I beg you Sir to accept in return for your expressions of personal regard, assurances of my esteem, and my sincere wishes for your happiness.
        
          J. M.
        
      